USCA4 Appeal: 21-2142      Doc: 6        Filed: 02/22/2022     Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 21-2142


        DERRICK ALLEN,

                            Plaintiff - Appellant,

                     v.

        JENNIFER ELWELL, SBI LABORATORY TECHNICIAN; MARK NELSON,
        SBI LAB TECHNICIAN; CERLYN DAVIS, POLICE CHIEF; GRANT GILLIAM,
        EX-INVESTIGATOR FOR DURHAM PD; CITY OF DURHAM; FREDA
        BLACK; TRACEY CLINE; THE DURHAM POLICE DEPARTMENT; DURHAM
        COUNTY DISTRICT ATTORNEY OFFICE; NORTH CAROLINA STATE
        BUREAU OF INVESTIGATION,

                            Defendants - Appellees.



        Appeal from the United States District Court for the Middle District of North Carolina, at
        Greensboro. Thomas D. Schroeder, Chief District Judge. (1:19-cv-00766-TDS-LPA)


        Submitted: February 17, 2022                                 Decided: February 22, 2022


        Before AGEE and RUSHING, Circuit Judges, and SHEDD, Senior Circuit Judge.


        Dismissed by unpublished per curiam opinion.


        Derrick Michael Allen, Sr., Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-2142      Doc: 6        Filed: 02/22/2022     Pg: 2 of 2




        PER CURIAM:

              Derrick Allen seeks to appeal the district court’s order adopting the magistrate

        judge’s report and dismissing Allen’s claims against seven of the eight defendants named

        in Allen’s amended complaint. This court may exercise jurisdiction only over final orders,

        28 U.S.C. § 1291, and certain interlocutory and collateral orders, 28 U.S.C. § 1292; Fed.

        R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46 (1949). The

        order Allen seeks to appeal is neither a final order nor an appealable interlocutory or

        collateral order. Accordingly, we dismiss the appeal for lack of jurisdiction. We dispense

        with oral argument because the facts and legal contentions are adequately presented in the

        materials before this court and argument would not aid the decisional process.

                                                                                     DISMISSED




                                                    2